DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 01/29/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-8 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 04/17/2019 have been accepted.

II. Rejections Under 35 U.S.C. 101
5. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 101 have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “calculation unit” and “determination unit” in claim(s) 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
8.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowability / Allowable Subject Matter
9. 	Claims 1-8 are allowed. 

10.	The following is an examiner's statement of reasons for allowance: 

11. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a determination unit that determines -a-the property of the soil on the basis of a difference in the first feature values of the first signal and a difference in the second feature values of the second signal, a relationship between a plurality of properties of the soil, and a plurality of differences in the first feature values and a plurality of differences in the second feature values.

	Claims 2-5 are allowed due to the fact that they further limit and depend on claim 1.

12. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
determining a property of the soil based on a difference in the first feature values of the first signal and the second signal and a difference in the second feature values of the first signal and the second signal, based on a relationship between a plurality of properties of the soil, and based on a plurality of differences in the first feature values and a plurality of differences in the second feature values.

	Claims 7 is allowed due to the fact that it further limits and depends on claim 6.

13. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a determination unit that determines a property of the soil on the basis of a difference in the first feature values and a difference in the second feature values of the first signal and on the basis of the first feature values and the second feature values of the second signal, on the basis of a relationship between a plurality of properties of the soil, and on the basis of a plurality of differences in the first feature values and a plurality of differences in the second feature values.

which were provided in the previous office action.
a)	LESTELLE (Pub. No.: US 2017/0191951) teaches an “A device for resistive measurement of the moisture of a material, which is mineral, rigid and which has open porosity, the device including a block of material of which it is desired to measure the resistance variations as a function of its water content, at least two detection electrodes which are rigid, non-oxidising and bare, applied parallel against the material, and sealed on to the latter by a blend of powder of material and lime, wherein each detection electrode is connected to an electronic unit able to generate a measuring current and an electronic unit able to measure the resistance between the said electrodes” (Abstract).
b)	RAUPACH (Pub. No.: US 2016/0313271) teaches the “The invention relates to a system for monitoring a substratum (1) with regard to damage and/or for protecting a substratum (1) from damage. The system comprises: an electrolytically active layer ( 4), which has a moisture dependent electrical resistance; at least one electrode pair, the spaced-apart electrodes (3a, 3b) of which are connected to each other by means of the electrolytically active layer (4); and a measuring device, by means of which a property, in particular an electrical quantity of the electrolytically active layer (4) or of the electrodes (3a, 3b), can be measured by using electrodes (3a, 3b) of at least one electrode pair, in particular of each electrode pair, and/or a control device, by means of which a voltage can be applied to the electrodes (3a, 3b) of at least one electrode pair, in particular of each electrode pair” (Abstract).
c)	Bermudez Rodriguez (Pub. No.: US 2017/0254766) teaches “A soil moisture sensor and a soil moisture sensing system are provided. The soil moisture sensor includes a double groove helical structure having grooves and formed from an insulator. The soil moisture sensor further includes at least a first electrode and a second electrode formed from one or more metals deposited at least two different locations on the grooves. The soil moisture sensor also includes a processor for processing a soil moisture measurement signal based on a conductivity between the electrodes” (Abstract).

15.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867